Appeal by defendant from a judgment of the Supreme Court, *916Queens County (Lonschein, J.), rendered August 17, 1981, convicting him of obscenity in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. This case is remitted to the - Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). In our view, the presumption contained in section 235.10 of the Penal Law, coupled with evidence of the defendant’s management of and frequent presence in the theatre, was sufficient to establish his knowledge of the content and character of the film involved. We have considered the remaining points raised by the defendant and find them to be without merit. Mollen, P. J., Damiani, Titone and Bracken, JJ., concur.